Luke, J.
“No judgment of a trial court in a criminal case shall be reversed by either the Supreme Court or the Court of Appeals for lack of proof of venue or of the time of the commission of the offence, save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial.” Ga. L. 1911, p. 150.
(a) Plaintiff in error in his brief “presents only one question for determination, and that is whether or not the venue of the crime, of which the defendant was convicted, was properly established.”
(&) The question as to proof of venue not .having been raised by the motion for a new trial, and the evidence authorizing the defendant’s conviction, it was not error to overrule the motion.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

II. A. Allen, for plaintiff in error.
John A. Boylcin, solicitor-general, B. A. Stephens, Ralph II. Pharr, contra.